Citation Nr: 1809262	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a seizure disorder or neurological disorder manifested by memory loss and hand tremors.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an undiagnosed illness or a medically unexplained chronic multisymptom illness with symptoms of seizures, memory loss, tremors, numbness, chronic pain, and gastrointestinal symptoms. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975, from January 1983 to October 1983, and from September 1990 to May 1991. 

These matters before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Since the RO last considered the claims, additional evidence has been added to the Veteran's claims file.  The additional evidence includes private treatment records and articles regarding presumptive illnesses associated with Persian Gulf War service.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case with respect to the evidence submitted by the Veteran because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C. § 7105(e) (2012).  Although VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records and examination reports, such evidence was not received in this case.  Accordingly, the provisions of 38 C.F.R. § 20.1304 do not apply.  38 C.F.R. § 20.1304 (2017).

As discussed below, the Veteran's initial claim seeking service connection for a seizure disorder and neurological disorder manifested by memory loss and tremors was denied by the RO in March 2002.  The March 2002 rating decision also denied entitlement to service connection for posttraumatic stress disorder (PTSD) and seizures, memory loss, tremors, and numbness as due to an undiagnosed illness.  The Veteran filed a timely notice of disagreement to the March 2002 rating decision.  In a July 2003 rating decision, the RO granted service connection for PTSD and fibromyalgia.  In a July 2003 statement, the Veteran explained that the proposed action to grant service connection for depression with PTSD and fibromyalgia satisfied him with "all issues on appeal."  As the Veteran withdrew all issues which were on appeal at the time that he submitted his July 2003 statement, his appeals as to the issue of entitlement to service connection for a seizure disorder and neurological disorder manifested by memory loss and tremors and the issue of entitlement to service connection for seizures, memory loss, tremors, and numbness as due to an undiagnosed illness were withdrawn at that time.  

In June 2009, the Veteran filed his claim to reopen the issue of entitlement to service connection for a seizure disorder and neurological disorder manifested by memory loss and tremors.  In a June 2009 rating decision, the RO declined to reopen the issue.  The Veteran filed a timely notice of disagreement and perfected his appeal in December 2013.  In a November 2013 rating decision, the RO granted service connection for right upper extremity tremors and left upper extremity tremors, and assigned initial disability ratings of 30 percent for the right upper extremity and 20 percent for the left upper extremity, effective June 1, 2009.  Although the November 2013 rating decision awarded service connection for tremors of both upper extremities, the Veteran contends that he experiences tremors all over his body.  Accordingly, the November 2013 rating decision does not constitute a full grant of the benefits sought for tremors.  Additionally, the November 2013 rating decision did not award service connection for memory loss, and this issue also remains on appeal.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for symptoms of seizures, memory loss, tremors, numbness, chronic pain, and gastrointestinal symptoms, to include as due to an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection for a seizure disorder or neurological disorder.  The Veteran was provided notice of the rating decision that same month.  In April 2002, the Veteran filed a notice of disagreement to the March 2002 rating decision.  

2.  In July 2003, the RO issued a rating decision granting service connection for posttraumatic stress disorder and fibromyalgia.  

3.  In July 2003, the Veteran submitted a statement that the proposed action to grant service connection for depression, PTSD, and fibromyalgia "satisfies [him] with all issues on appeal."  The July 2003 statement constitutes a withdrawal of the notice of disagreement to the March 2002 rating decision.  

4.  Based on the Veteran's July 2003 withdrawal of his notice of disagreement to the March 2002 rating decision, the March 2002 rating decision denying service connection for a seizure disorder or neurological disorder is final.

5.  Evidence received since the March 2002 rating decision is new and material to the Veteran's claim for entitlement to service connection for a seizure disorder or neurological disorder manifested by memory loss and tremors.

6.  The evidence is in relative equipoise as to whether the Veteran's memory loss and tremors were incurred in or caused by his active duty service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision is final with respect to the Veteran's claim to establish service connection for a seizure disorder or neurological disorder manifested by memory loss and tremors.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The evidence received since the March 2002 final rating decision is new and material, and the claim for service connection for a seizure disorder or a neurological disorder manifested by memory loss and tremors is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for memory loss and tremors are met. 38 U.S.C. §§ 1110, 1116, 1154, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the Veteran's claim to reopen the issue of entitlement to service connection for a seizure disorder or neurological disorder manifested by memory loss and tremors and granting entitlement to service connection for memory loss, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

I.  New and Material Evidence

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for a seizure disorder or neurological disorder manifested by memory loss and tremors in a March 2002 rating decision and notified the Veteran of its decision that same month.  The Veteran filed a notice of disagreement in April 2002.  In July 2003, the Veteran submitted a statement that he was satisfied with "all issues on appeal."  The Veteran's July 2003 statement constituted a withdrawal of his April 2002 notice of disagreement for the issue of entitlement to service connection for a seizure disorder or neurological disorder manifested by memory loss and tremors.  As the Veteran did not perfect an appeal of the March 2002 rating decision or otherwise submit new and material evidence within the one year time period after the March 2002 rating decision which was pertinent to the issue, the March 2002 rating decision became final as to that issue.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The March 2002 rating decision denied entitlement to service connection for a seizure disorder or neurological disorder manifested by memory loss and tremors because the evidence of record did not show objective evidence of a chronic seizure disorder or neurological deficit at that time.  Accordingly, in order to reopen the Veteran's claim, new and material evidence pertinent to this basis must have been received since the March 2002 rating decision.

In its July 2009 rating decision, the RO determined that new and material evidence was not presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has been received since the March 2002 rating decision.  Pertinent evidence received since the March 2002 rating decision consists of VA treatment records, lay statements, the Veteran's testimony before the Board, and VA examination reports.  Of particular note, there are February 2013 and May 2013 VA examination reports which reflect diagnoses of drug induced tremors and retrograde memory dysfunction associated with the Veteran's ingestion of pyridostigmine bromide (PB) pills during military service.  This evidence is new, as it was not of record at the time of the March 2002 rating decision.  It is material because it reflects a current diagnosis of a memory loss disability and a tremor disability associated with the Veteran's active duty service, which was the basis for the RO's denial of the claim in March 2002.  Accordingly, based on the February 2013 and May 2013 VA examination reports and opinions, the Veteran's claim for entitlement to service connection for a seizure disorder or neurological disorder manifested by memory loss and tremors is reopened.

II.  Service Connection

The Veteran contends that service connection is warranted for a seizure disorder or neurological disorder manifested by memory loss and tremors.  During his August 2017 hearing before the Board, the Veteran testified that he suffered seizures after ingesting a pyridostigmine bromide (PB) pill, as directed, during military service.  He explained that, since that time, he has had no memory of his childhood or teenage years and that he has experienced tremors everywhere on his body.  He explained that he has had no seizures since active duty service, but that his memory loss and tremors have continued since that time.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The evidence shows that the Veteran has a current disability.  A May 2003 VA examination reflects a diagnosis of essential tremor after physical examination revealed fine tremor of the outstretched fingers and some tremor around the head and the mouth.  Although a January 2002 VA examination concluded that the Veteran did not have a cognitive impairment, February 2013 and May 2013 VA examinations reflect diagnoses of memory loss and tremors.  The Board finds the evidence sufficient to establish that the Veteran has current memory loss and tremor disabilities.

Further, the evidence shows that the Veteran experienced a grand mal seizure during military service after ingesting PB pills.  The service treatment records and service personnel records reflect that, in January 1991, the Veteran experienced a neurologic reaction to PB pills.  The records shows that the Veteran was "freaking out," that he could not stop shaking, that he could not see, and that he was drooling and cramping.  Physical examination revealed the Veteran to be very anxious.  He was exhibiting muscle tremors, nasal discharge, and salivation.  The assessment was that the Veteran was probably experiencing a cholinergic reaction and that a reaction to the PB pills was possible.  Another January 1991 treatment record, created later the same day, reveals that the Veteran "quit taking those pills" and was feeling better.  The record indicates that the Veteran was fairly asymptomatic.

Examinations conducted in March 1991, April 1991, April 1992, June 1993, September 1994, and January 2000 reveal that the Veteran's neurologic status was normal.  March 1991, April 1991, April 1992, June 1993, and September 1995 reports of medical history reflect that the Veteran denied a history of epilepsy or fits and loss of memory or amnesia.  During his August 2017 hearing before the Board, the Veteran explained that he denied symptoms during these examinations so that he could continue qualify for flight status.  In a January 2000 report of medical history, the Veteran reported a history of seizures and memory loss or amnesia.  He stated that he experienced seizures after taking a PB pill, and that he has had amnesia for 30 years of his life from the seizures.

In a February 2001 statement, G.P., who served with the Veteran, reported that the Veteran had a reaction to the PB pills, and that he was advised that he had experienced a seizure.  G.P. recalled observing the subsiding signs and symptoms of the post seizure affects.  Specifically, the Veteran appeared nervous with physical tremors still occurring, and post-seizure malaise.  He also appeared physically and mentally drained.  A February 2001 statement from T.M., who also served with the Veteran, notes that he was called to render medical assistance to a seizure patient, and that he observed the Veteran experiencing a grand mal seizure after ingesting PB pills.  On observation of the Veteran, his skin was pale and clammy, his eyes were tearing, and he had copious amounts of nasal discharge and was foaming at the mouth.  T.M. explained that he assisted in maintaining an airway while the seizure subsided.  Later that day, the Veteran was conscious but still very anxious.  He still had moderate tearing and nasal discharge, as well as a peripheral view oat 60 percent of center.  He was somewhat coherent but with poor reaction to stimulus.  He complained of feeling week and still displayed fine tremors of both hands and fingers.  The next day, the Veteran was able to move around on his own.  He experienced muscle pain.  T.M. opined that the Veteran suffered from "some sort of neurological reaction brought on by the PB pill."

During an August 2013 hearing before the DRO, D.S., who served with the Veteran, reported that he observed the Veteran have seizures after taking the PB pill.  T.M. also reported that he witnessed the Veteran's seizures, and that he was one of the medics who responded to him.  

A November 2009 memorandum from the Department of the Army confirms that, in January 1991, the Veteran experienced a severe reaction to the PB pills that he was instructed to take, and that the reaction included "grand mal seizures," hypertensive behavior, nausea, and dizziness.  The memorandum notes that the Veteran was incapacitated for several days following his reactions.  The memorandum was a first-hand account from D.S.

Although the Veteran's service treatment records are vague and do not specifically confirm that he experienced seizures after ingesting PB pills, they do reflect that he suffered some sort of neurologic reaction after taking the pills.  Additionally, with consideration of the Veteran's lay statements and testimony and the numerous lay statements and testimony provided by D.S., G.P., and T.M., who observed the Veteran's seizures some of whom medically responded to him, the Board concludes that the evidence is sufficient to establish that the Veteran experienced seizures during service after ingesting PB pills.

Concerning the etiology of the Veteran's current memory loss and tremors, there are etiological opinions both in favor of and against the Veteran's claim for service connection.  In that regard, a January 2002 VA examiner reported that it would be very unusual for an individual to experience severe retrograde amnesia following a single seizure unless he had gone into status epilepticus, which would likely have caused additional problems including anterograde memory disturbances.  The examiner also reported that testing did not reveal significant cognitive impairment.  In February 2013, the Veteran underwent another VA examination in February 2013.  The Veteran reported that he experienced a generalized tonic clonic seizure, which lasted for several hours, following ingestion of PB pills.  He stated that his friend told him that he was given an IM injection.  The Veteran noted that he also experienced a petit mal seizure that same day.  He denied experiencing any additional seizures after service.  He reported symptoms of retrograde memory loss after the seizures, and noted that he did not know who he was or where he was.  He also reported tremor of both hands and hearing problems.  After performing a physical examination, the VA examiner diagnosed tonic-clonic or grand mal seizures, absence or petit mal seizures, memory loss, and tremor.  After reviewing the evidence in the claims file, the VA examiner opined that it was at least as likely as not that the Veteran's memory loss and tremors are related to his in-service seizure after ingesting PB pills.  The examiner explained that the Veteran has experienced persistent tremor and memory loss since service, and that it was "quite possible the memory loss was could be [sic] due to the damage sustained due to prolonged multiple seizure for nearly 12 hours."  The examiner further noted that the hand tremor could be a side effect of the PB pill or the injection that he received, or could be due to brain damage to the basal ganglia due to the prolonged seizure.

In May 2013, another VA examination was conducted.  The diagnoses were drug induced tremor and memory dysfunction after taking pyridostigmine.  The examination notes that the Veteran was in perfect health before taking pyridostigmine, and that after taking pyridostigmine, he started having tremors with one episode of seizure.  Over the days, the Veteran noticed that he was having trouble with his remote memory and could not recollect his childhood days or anything from the remote past.  The VA examiner opined that it was at least as likely as not that the Veteran's memory dysfunction and tremor were incurred in or caused by  his active duty service.  The examiner explained that the Veteran's memory dysfunction was most likely due to the prolonged seizure, and that his tremor was due to the side effects of pyridostigmine or seizure or both.

A second May 2013 VA opinion was obtained by a psychologist, who opined that it was less likely than not that the Veteran's memory disorder was related to his active duty service.  The examiner explained that, in 2002, there was no clear evidence of cognitive deficits (although the data from the testing done at that time was lost during Hurricane Katrina).  The examiner explained that it might not be unexpected that the Veteran would experience memory loss if he had experienced an episode of status epilepticus resulting in anoxia, but that it would be expected that antereograde deficits (new learning) would be expected to be at least as severely impaired, if not more so, than retrograde memory, but that the Veteran only reported impairment of retrograde memory.  The examiner also observed that there were contradictions in the medical evidence as to the length of the Veteran's seizure during service, noting that the Veteran once reported that his seizure lasted one hour and 45 minutes and later stated that his seizure lasted for 12 hours.  Nevertheless, the examiner found that a seizure lasting one hour and 45 minutes would likely be sufficient to produce some anoxia.

Each of the above etiological opinions provide supporting explanation and rationale for the opinions, and are based on a review of the Veteran's claims file.  Additionally, each of the opinions acknowledges that memory loss could be caused by a prolonged seizure.  While the second May 2013 opinion notes that there is some contradiction in the Veteran's reports of the length of his seizure during service, the examiner acknowledged that the Veteran could still experience symptoms of anoxia which would result in memory loss if his seizure lasted for one hour and 45 minutes, which is the shortest length of time reported.  Despite their contradictory conclusions, the Board finds each of the VA opinions provided to be adequate.  In light of this finding, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's memory loss and tremors are related to his active duty service.  When resolving doubt in the Veteran's favor, service connection for memory loss and tremors is warranted.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a seizure disorder or neurological disorder manifested by memory loss and tremors is reopened.

Entitlement to service connection for memory loss and tremors is granted.


REMAND

The Veteran's claim to reopen the issue of entitlement to service connection for an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness with symptoms of seizures, memory loss, tremors, numbness, chronic pain, and gastrointestinal symptoms is remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a July 2009 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for symptoms of seizures, memory loss, tremors, numbness, chronic pain, and gastrointestinal symptoms, to include as due to an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness.  In July 2009, the Veteran filed a notice of disagreement to the July 2009 rating decision.  Although the RO issued a statement of the case in December 2013, the statement of the case addresses the issue of entitlement to service connection for a seizure disorder or neurological deficit due to ingestion of a pyridostigmine bromide pill only, and does not discuss the Veteran's claim to reopen the issue of entitlement to service connection for symptoms of seizures, memory loss, tremors, numbness, chronic pain, and gastrointestinal symptoms, to include as due to an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness.  As the RO has not yet issued a statement of the case with regard to this issue, remand is necessary.

Additionally, the Board observes that, during his August 2017 hearing before the Board, the Veteran reported that he was in receipt of disability benefits from the Social Security Administration (SSA).  VA has a duty to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the Veteran's SSA records have not yet been obtained, the RO must request all available SSA records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records relating to his award of SSA disability benefits.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, must be included in the claims file.  All records provided by SSA also must be included in the claims file.

2.  Issue a statement of the case and notification of the Veteran's appellate rights for the claim to reopen the issue of entitlement to service connection for undiagnosed illness or a medically unexplained chronic multisymptom illness with symptoms of seizures, memory loss, tremors, numbness, chronic pain, and gastrointestinal symptoms.  38 C.F.R. § 19.26 (2017).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


